DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Status of Claims
This Office Action is in response to the application filed on 2/15/2022. Claims 1-7, 9-10, and 12-20 are presently pending and are presented for examination. 	

Response to Arguments
Applicant's arguments, see page 8 of Remarks document, filed 2/15/2022, with respect to argument #1 that although Skelton discloses a countdown timer, a vehicle door cycle detector, and a 
Focusing on the argument that the countdown timer is not used to extend a propulsion mode of a vehicle, the argument has been fully considered but is not persuasive.  Referring to the previous action (dated 12/6/2021), Skelton was not relied upon for this feature, but rather the Caspe reference was utilized to teach a countdown timer for extending a propulsion mode of a vehicle (see Caspe at least [0024] and [0030]).  
Focusing on the argument that the vehicle door cycle detector is not used to extend a propulsion mode of a vehicle, the argument has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While Skelton initiates a timer in response to a door cycle, Biondo et al. (US-2018/0174419; hereinafter Biondo) teaches this feature more explicitly.  Additionally, Caspe teaches the feature of extending this timer to allow a vehicle to remain in a propulsion mode (see Caspe at least [0018]-[0020]).  
Focusing on the argument that the wheel speed sensor is not used to extend a propulsion mode of a vehicle; the argument is irrelevant since this feature was never claimed by the Applicant.  
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Applicant has argued that the .
Applicant's arguments, see pages 8-9 of Remarks document, filed 2/15/2022, with respect to argument #2 that the countdown timer disclosed in the Skelton reference is not activated by a vehicle being in propulsion mode, the vehicle having traveled a minimum distance, or the driver door having been cycled. 
Focusing on the argument that the countdown timer is not activated by a vehicle being in propulsion mode, the argument has been fully considered but is not persuasive.  Skelton discloses a timer having been initiated by a vehicle being in propulsion mode (see Skelton at least Fig 14C, acts 1442 and 1446, further elaborated in col 34 line 58 – col 35 line 8).  
Focusing on the argument that the countdown timer is not activated by the vehicle having traveled a minimum distance, the argument has been fully considered but is not persuasive.  Referring to the previous action (dated 12/6/2021), Strupp teaches the initiation of a timer within a vehicle in response to the detection of vehicle motion (see Strupp at least [0097]).
Focusing on the argument that the countdown timer is not activated by the driver door having been cycled, the argument has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While the Examiner maintains the previous rejection and the notes from Interview Summary dated 1/28/2022, Biondo et al. (US-2018/0174419; hereinafter Biondo) teaches this feature more explicitly.
Applicant's arguments, see page 9 of Remarks document, filed 2/15/2022, with respect to argument #3 that Skelton does not disclose initiating a timer in response to a vehicle having been in motion, has been fully considered but is not persuasive.  Both Skelton and Strupp initiate a timer within a vehicle, however the motives for doing so are different.  Referring to the previous action (dated 
Applicant's arguments, see page 9 of Remarks document, filed 2/15/2022, with respect to argument #4, that Skelton does not disclose initiating a timer to keep a vehicle in propulsion mode, the Examiner respectfully disagrees.  Similar to argument #1 above, referring to the previous action (dated 12/6/2021), tertiary reference Caspe is utilized to teach a countdown timer for extending a propulsion mode of a vehicle (see Caspe at least [0024] and [0030]).
A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton (US-10194017; already of record) in view of Strupp (US-2019/0298273; already of record) and Caspe-Detzer et al. (US- 2008/0291001; hereinafter Caspe; already of record), and further in view of Biondo et al. (US-2018/0174419; hereinafter Biondo).
Regarding claim 1, Skelton discloses an apparatus (see Skelton at least Abs) comprising: 
a sensor to detect a vehicle door cycle (see Skelton at least col 36 lines 7-12); 
a vehicle controller to establish an occurrence of a vehicle motion (see Skelton at least col 49 lines 13-18); 
a processor operative to initiate a timer having a default time duration (see Skelton at least col 34 line 58 – col 35 line 7) … in response to the vehicle operating mode being in a propulsion mode (see Skelton at least col 34 line 58 – col 35 line 7), … the processor being further operative to transition the vehicle operating mode to a shutdown mode in response to an expiration of the time (see Skelton at least col 35 lines 8-11), and … 
a display operative to display a user interface in response to the user prompt and to receive the user input … and to couple the user input to the processor (see Skelton at least col 29 lines 38-47 and col 33 line 64 – col 34 line 3).  
However, Skelton does not explicitly disclose the following:

a display operative to … receive the user input indicative of a request to extend the default time duration of the timer …  
Strupp, in the same field of endeavor, teaches 
…a processor operative to … to generate a user prompt to extend the default time duration in response to … the occurrence of the vehicle motion (see Strupp at least [0097])…  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timer as disclosed by Skelton with a vehicle motion detection as taught by Strupp for the benefit of verifying that a vehicle is actually in an idle state before executing any further commands (see Strupp at least [0097]).
Neither Skelton nor Strupp explicitly disclose or teach the following:
…a processor operative to … generate a user prompt to extend the default time duration in response to … the vehicle door cycle … and to extend to the default time duration in response to a user input; and 
a display operative to … receive the user input indicative of a request to extend the default time duration of the timer …  
Caspe, in the same field of endeavor, teaches 
…a processor operative to … generate a user prompt to extend the default time duration (see Caspe at least [0018]-[0020]) … and to extend to the default time duration in response to a user input (see Caspe at least [0024] and [0030]); and 
a display operative to … receive the user input indicative of a request to extend the default time duration of the timer (see Caspe at least [0018]-[0020]) …  

Neither Skelton nor Strupp nor Caspe explicitly disclose or teach the following:
…a processor operative to … initiate a timer having a default time duration … in response to … the vehicle door cycle …  
Biondo, in the same field of endeavor, teaches 
…a processor operative to … initiate a timer having a default time duration … in response to … the vehicle door cycle (see Biondo at least [0052])…  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timer as taught by the combination of Skelton, Strupp, and Caspe with a door cycle detection as taught by Biondo to monitor the status of the vehicle’s operation mode after a door cycle has been detected (see Biondo at least [0038])
Regarding claim 2, Skelton in view of Strupp, Caspe, and Biondo teach the apparatus of claim 1 further including an authentication device detector operative to detect an authentication device (see Skelton at least col 32 lines 10-16) and wherein the timer being initiated in response to an absence of an authentication device (see Skelton at least col 33 lines 7-14).  
Regarding claim 3, Skelton in view of Strupp, Caspe, and Biondo teach the apparatus of claim 1 wherein the occurrence of a vehicle motion is indicative of a vehicle being driven for a predetermined distance (see Strupp at least [0048] and [0097] which details the capability of an accelerometer to detect motion, along with tracking time periods in which accelerometer data is within a threshold; such data indicative of vehicle motion which would result in the vehicle having been driven for a distance over a predetermined threshold of 0).  

Regarding claim 4, Skelton in view of Strupp, Caspe, and Biondo teach the apparatus of claim 1 wherein the display comprises a touch sensitive display mounted within a vehicle cabin (see Skelton at least col 30 lines 5-14).  
Regarding claim 5, Skelton in view of Strupp, Caspe, and Biondo teach the apparatus of claim 1 wherein the vehicle door cycle is indicative of a vehicle driver's door being opened and closed (see Skelton at least col 36 lines 7-12).  
Regarding claim 7, Skelton in view of Strupp, Caspe, and Biondo teach the apparatus of claim 1 wherein the display comprises a mobile device operative to receive the user prompt via a wireless network and to transmit the user input via the wireless network (see Skelton at least col 29 lines 59-63 and col 30 lines 66-67 and Fig 13 which shows the connection of the controller to the user interface).  
Regarding claim 9, Skelton in view of Strupp, Caspe, and Biondo teach the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.  Skelton additionally discloses the following:
…transitioning a vehicle operating mode to a propulsion mode in response to a control signal from a brake controller indicative of a brake pedal being depressed (see Skelton at least col 11 lines 56-62 and col 12 lines 63-66 where transitioning operation modes is not possible until receiving a signal from a brake pedal)…
Regarding claim 13, Skelton in view of Strupp, Caspe, and Biondo teach the method of claim 9 further including extending the default time duration to the extended time duration (see Caspe at least [0020]) in response to a detection of an authentication device (see Skelton at least col 32 lines 10-16).  

Regarding claim 14, Skelton in view of Strupp, Caspe, and Biondo teach the analogous material of that in claim 7 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 15, Skelton in view of Strupp, Caspe, and Biondo teach the analogous material of that in claim 4 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 16, Skelton in view of Strupp, Caspe, and Biondo teach the analogous material of that in claim 5 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 17, Skelton in view of Strupp, Caspe, and Biondo teach the analogous material of that in claim 3 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 18, Skelton in view of Strupp, Caspe, and Biondo teach the analogous material of that in claim 1 as recited in the instant claim and is rejected for the same reasons.

Claims 6, 10, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Strupp and Caspe and Biondo as applied to claims 1 and 9 above, and further in view of Lineberger (US-5219413; already of record).
Regarding claim 6, Skelton in view of Strupp, Caspe, and Biondo teach the apparatus of claim 1 further including a vehicle occupancy detector operative for detecting a driver occupancy (see Skelton at least col 11 lines 48-52) and …
 Skelton nor Strupp nor Caspe nor Biondo explicitly disclose or teach …the timer is initiated in response to a driver not being detected.  
Lineberger, in the same field of endeavor, teaches …the timer is initiated in response to a driver not being detected (see Lineberger at least col 4 lines 10-15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Skelton, Strupp, Caspe, and Biondo with a motion detector coupled to a timer as taught by Lineberger to prevent unnecessary idling which wastes fuel and wears on a vehicle’s components (see Lineberger at least col 1 lines 11-24).
Regarding claim 10, Skelton in view of Strupp, Caspe, and Biondo teach the method of claim 9 further including detecting a vehicle occupancy (see Skelton at least col 11 lines 48-52) and …
However, neither Skelton nor Strupp nor Caspe nor Biondo explicitly disclose or teach …the time is initiated in response to the vehicle occupancy being indicative of an absence of a vehicle occupant. 
Lineberger, in the same field of endeavor, teaches …the time is initiated in response to the vehicle occupancy being indicative of an absence of a vehicle occupant (see Lineberger at least col 4 lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Skelton, Strupp, Caspe, and Biondo with a motion detector coupled to a timer as taught by Lineberger to prevent unnecessary idling which wastes fuel and wears on a vehicle’s components (see Lineberger at least col 1 lines 11-24).
Regarding claim 12, Skelton in view of Strupp, Caspe, and Biondo teach the method of claim 9.  However, neither Skelton nor Strupp nor Caspe nor Biondo explicitly disclose or teach extending the default time duration to the extended time duration in response to a detection of a vehicle cabin occupant.
Lineberger, in the same field of endeavor, teaches extending the default time duration to the extended time duration in response to a detection of a vehicle cabin occupant (see Lineberger at least col 4 lines 38-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Skelton, Strupp, Caspe, and Biondo with a time extension based on vehicle occupancy, as taught by Lineberger, so that a vehicle is not inadvertently shut down while an occupant is still in a vehicle, such as if they are idling in traffic in the summer heat (see Lineberger at least col 4 lines 25-32).
Regarding claim 19, Skelton in view of Strupp, Caspe, Biondo, and further in view of Lineberger teach the analogous material of that in claims 1 and 6 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 20, Skelton in view of Strupp, Caspe, Biondo, and further in view of Lineberger teach the vehicle control system of claim 19 wherein the timer is initiated in response to a detected occurrence of a vehicle motion before (see Strupp at least [0097]) the detection of the door cycle (see Skelton at least col 36 lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the door cycle detection disclosed by Skelton in view of Strupp, Caspe, Biondo, and further in view of Lineberger with a timer responsive to vehicle motion as taught by Strupp for the benefit of verifying that a vehicle is actually in an idle state before executing any further commands (see at least [0097]). The instant application details the order of detecting vehicle motion before detecting a door cycle and then “...assum[ing] that the vehicle operation is completed...” [0058] but does not provide any information as to why the door cycle detection should not come before vehicle motion prior to initiating the timer. With the instant specification explicitly stating that the system “assumes” operation is complete, there is nothing withholding the possibility of a person briefly opening 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/26/2022